By the Court, Sanderson, J.:
Where in actions of this character the plaintiff claims punitive damages, the motives of the defendant become a most material subject of inquiry. To such an inquiry, from the necessity of the case, a wide range should be allowed to both sides. Malice, like fraud, is generally to be inferred from facts and circumstances. Hence the plaintiff is entitled to prove any facts or circumstances which tend, even in the slightest degree, to show malice on the part of the defendant. For the same reason, the defendant is entitled to prove any facts and circumstances which tend, in the slightest degree, to show a contrary motive. Ho fact or circumstance can, therefore, be properly excluded from the jury, unless the Court is satisfied to a moral certainty that the jury can draw no rational presumption from it.
The defendant claimed that in arresting Mrs. Lyon he acted under a belief that she had east the brickbat, and was, therefore, guilty of a public offense. If she cast the brickbat, and cast it with intent not to injure the person of the defendant, but merely to break his window, she was guilty of a public offense. (Act concerning crimes and punishments, Sec. 138.) If the defendant believed she had committed the act, and arrested her under that belief, it can hardly be pretended that he acted maliciously, although it should be considered that he acted unlawfully.
To ascertain the truth of facts in the absence of mathematical or absolute certainty, is to count opposing probabilities and determine upon which side lies the superior number. In computing the number, no rational probability on either side should be rejected. It matters not how trivial or unimportant it may seem when standing by itself, for when placed by the side of other probabilities, it may from relation become significant. Besides, under the head of relevancy, thé question is not as to the weight of the evidence, but whether it tends at all to illustrate the issue.
*377The presence of Mrs. Lyon in the street, and the absence of all other persons by whom the act might have been committed, were strong probabilities that the brickbat was cast by her. Taken in connection, does the fact, if such was the fact, that her husband entertained towards defendant feelings of hostility, and had in her presence made-threats against him, constitute another probability against her? Would she have been less likely to have cast the brickbat had the relalationship between her husband and the defendant been friendly? Or, in other words, guided by our observation and experience of the motives and relations by which human action is ordinarily influenced, can we affirm to a moral certainty that Mrs. Lyon could not have been influenced by the unfriendly relations existing between her husband and the defendant? It certainly is not contrary to human experience to find a unity of feeling and action accompanying the family relation. Feuds descend from father to son. An injury to one is an injury to all. The honor of one is the honor of all. It certainly is not contrary to human experience for the wife to sympathize with her husband, to share his feelings, to look upon his enemies and friends as hers also. Such are the teachings of our instincts and of our observation and experience.
Suppose, upon coming to the street, the defendant had found two women, instead of one, of equal respectability and character, one of whom must have cast the brickbat, one the wife of his friend, the other of his enemy; would not the friendship of the one and the enmity of the other constitute probabilities to be taken into account in determining which perpetrated the act? Other probabilities being equal, as we have supposed, no one would hesitate to say that the act had been committed by the wife of the defendant’s enemy, and not by the wife of his friend.
We think the testimony offered by the defendant was improperly rejected.
Judgment and order reversed and new trial granted.